DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	transmitting data from the at least one terminal to the base station, wherein the data are encoded in accordance with a first format and the encoded data are modulated in accordance with a first high-frequency modulation method and transmitted by way of a terminal uplink; 
wherein the first format uses first data frames, and the terminal and the base station encode and decode the data frame-wise in accordance with the first data frames; wherein the encoding and decoding of the data of each of the first data frames is influenced by data of the same first data frame being encoded or decoded but not by data of other first data frames; 
transmitting audio data from the at least one terminal, wherein the audio data are encoded in accordance with a second format and the encoded audio data are modulated in accordance with the first high-frequency modulation method and 
wherein in accordance with the second format the first data frames are divided into an integer number of second data frames and wherein the second data frames are shorter than the first data frames and contain the audio data encoded in accordance with the second format; and -2-Electronically filedSerial No.: 16/475,811 Atty. Docket No.: 135428-2323
wherein encoding and decoding of the audio data of each of the second data frames is influenced by audio data of the same second data frame being encoded or decoded but not by audio data of another second data frame; 
the audio receiver directly receiving the audio data transmitted by way of the terminal uplink in the second data frames by the audio receiver from the terminal to the base station; 
wherein transmission of the audio data from the terminal to the audio receiver is effected in a waveform conforming with the mobile communications network; and 
wherein, in the audio receiver, the audio data from each of the second data frames are decoded and processed separately and immediately after reception of the respective second data frame.”
Asterjadhi (US 2016/0174102 A1) present disclosure provide an apparatus for wireless communications. The apparatus generally includes a processing system configured to generate a data frame based on a compressed data frame format and to include control information in at least one field of the data frame, wherein the at least one field is not specified in the compressed data frame format and an interface for outputting the data frame for transmission. Another example apparatus generally 
Dei (US 2007/0223660 A1)  presents an audio communication device includes a plurality of encoding units and decoding units, and switches the encoding format from one to another according to the useable transmission band or to a user audio quality request or to a delay request. The audio encoded data that is received is decoded by selecting an optimal decoding unit according to the encoding format identifier added to the data or according to set information notified from audio communication device 201 of the communication partner. The audio data decoded is temporality stored in audio data buffer 216 and reproduced. The amount of audio data stored in the audio data buffer is controlled so that audio is reproduced without pause.
Sekiguchi (US 2004/0054525 A1) presents an invention relating to encoding and decoding of digital audio data enabling change of reproducing speed without degradation of articulation of audio while being compatible with various digital contents. In the encoding, a pair of a sine component and a cosine component digitized are generated at each of preset discrete frequencies and, by use of these sine component and cosine component, each of amplitude information items of the sine component and the cosine component is extracted from digital audio data sampled at a predetermined sampling period. Then frame data consisting of pairs of amplitude information items of sine and cosine components extracted corresponding to the respective discrete frequencies is successively generated as part of encoded audio data.

	Further, the Applicant stated that claim 11 recites features that included “the second format is a format which the first receiver is not adapted to decode” and “the second format which the second receiver is adapted to decode.” The Examiner agrees with the Applicants argument and the rejection is withdrawn. 
	Also, the Applicant stated Jin (US 2012/0269282 A1) fails to disclose or suggest a wireless receiver receiving data transmitted from a base station via downlink and receiving data transmitted from another device to the base station via uplink, where the wireless receiver is not involved in establishing the uplink. Furthermore, the Applicant stated the prior art does not disclose the feature “the high-frequency demodulation unit obtains the data encoded in accordance with the first format from a receiver downlink established between the base station and the wireless receiver, and obtains the data encoded in accordance with the second format from an uplink established between the base station and another device of the mobile communications network.” The Examiner agrees with the Applicants argument thus the 35 U.S.C. 103 Rejection is hereby withdrawn. 
	Claim(s) 2-10 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 

	Dependent Claim(s) 12, 16-18 depend on Claim(s) 11, 13 & 15 and are allowed based on the same reasoning as mentioned above. 
	The new claim 19 depends on Claim 13 and is therefore allowed based on the same reasons as stated above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
This Corrected Notice of Allowance is in response to the Printer Query/RUSH filed on 02/12/2021. 
Lastly, as evidenced by the prosecution history (see 01/27/2021 Notice of Allowance, 12/30/2020 Applicant Arguments/Remarks, 09/30/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-13, 15-19 were deemed persuasive and the 35 U.S.C 103 Rejection of the above-mentioned claims are hereby withdrawn.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

2. 	Claim(s) 1-13, 15-19 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone  (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457